—Case held, decision reserved, motion to relieve counsel’s assignment granted and new counsel to be assigned. Memorandum: Defendant was convicted of a violation of probation and was sentenced to an indeterminate term of imprisonment of 116 to 4 years. That tentative sentence was deferred from April 8, 1992 to April 19, 1993 pending defendant’s completion of a diversion program. After County Court determined that defendant failed to comply with the terms and conditions of the diversion program, defendant was sentenced on January 7, 1994 to an indeterminate term of imprisonment of 116 to 4 years. Defendant’s assigned appellate counsel has moved to be relieved of her assignment pursuant to People v Crawford (71 AD2d 38) *1056on the ground that any appeal would be frivolous. We conclude, however, that several issues exist, including the legality of a deferred sentence imposed without statutory authority, the reasonableness of the delay in sentencing, and the timeliness of the People’s application to terminate the deferral order. Consequently, we relieve counsel of her assignment and assign new counsel to brief those issues, as well as any other issues that counsel’s review of the record may disclose (see, People v Gonzalez, 192 AD2d 1071; People v Lake, 172 AD2d 1051). (Appeal from Judgment of Genesee County Court, Morton, J.—Violation of Probation.) Present—Denman, P. J., Green, Balio, Callahan and Boehm, JJ.